ENERGIZER RESOURCES INC. - FORM 424B3 Filed Pursuant to Rule 424(b)(3) Registration No. 333-168194 Prospectus Supplement No. 6 (To Prospectus, Dated November 10, 2010) 46,373,334 Common Shares This prospectus supplement supplements the Prospectus dated November 10, 2010, relating to the sale, transfer or distribution of up to of 46,373,334 common shares. You should read this prospectus supplement in conjunction with the prospectus, and this prospectus supplement is qualified by reference to the prospectus, except to the extent that the information contained in this prospectus supplement supersedes the information contained in the prospectus. This prospectus supplement is not complete without, and may not be delivered or utilized except in connection with, the prospectus, including any amendments or additional supplements thereto. Quarterly Report on Form 10-Q On February 14, 2012, we filed with the Securities and Exchange Commission the attached Quarterly Report on Form 10-Q for the six month period ended December 31, 2011.The text of the Form 10-Q is attached hereto. Investing in our common stock involves risks. See "Risk Factors" within Form 10-Q. These securities have not been approved or disapproved by the Securities and Exchange Commission or any state securities commission nor has the Securities and Exchange Commission or any state securities commission passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is February 14, 2012. 1 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2011 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-51151 ENERGIZER RESOURCES INC. (Name of registrant in its charter) Minnesota 20-0803515 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 520 – 141 Adelaide Street West, Toronto, Ontario M5H 3L5 (Address of principal executive offices) (416) 364-4911 (Issuer’s telephone number) Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act:Common Stock, $0.001 par value per share (Title of Class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[x]No[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ ] No [x] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filer [ ] Accelerated Filer [ ] Non-accelerated filer [ ] Smaller reporting company [x] (Do Not Check if a Smaller Reporting Company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No[ X] As of February 14, 2012, there were 153,697,178 shares of the Registrant's common stock issued and outstanding. Transitional Small Business Disclosure Format YesNo [X] 2 Energizer Resources Inc. PART I - FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (unaudited) including: 3 Consolidated Balance Sheets Consolidated Statements of Operations and Comprehensive Loss Consolidated Statements of Cash Flows Notes to the Consolidated Financial Statements Item 2. Management Discussion & Analysis of Financial Condition and Results of Operations 17 Item 3 Quantitative and Qualitative Disclosures About Market Risk 44 Item 4. Controls and Procedures 44 PART II - OTHER INFORMATION Item 1. Legal Proceedings 44 Item 1a Risk Factors 44 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 51 Item 3. Defaults Upon Senior Securities 51 Item 4. Removed and Reserved 51 Item 5 Other information 51 Item 6. Exhibits 52 CERTIFICATIONS Exhibit 31 – Management certification 54-55 Exhibit 32 – Sarbanes-Oxley Act 56-57 3 PART 1 FINANCIAL INFORMATION As used in this annual report, “we”, “us”, “our”, “Energizer Resources”, “Energizer”, “Company” or “our Company” refers to Energizer Resources Inc. and all of its subsidiaries. ITEM 1.INTERIM CONSOLIDATED FINANCIAL STATEMENTS AND NOTES General The accompanying reviewed interim unaudited consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q.Therefore, they do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles applicable in the United States of America.Except as disclosed herein, there has been no material change in the information disclosed in the notes to the consolidated financial statements included in our Company's annual report on Form 10-K for the year ended June 30, 2011.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature.Operating results for the period ended December 31, 2011 are not necessarily indicative of the results that can be expected for the year ending June 30, 2012. All references to “dollars”, “$” or “US$” are to United States dollars and all references to “CAD$” are to Canadian dollars.United States dollar equivalents of Canadian dollar figures are based on the exchange rate as reported by the Bank of Canada on the applicable date. 4 ENERGIZER RESOURCES INC. (An Exploration Stage Company) Consolidated Unaudited Interim Financial Statements For the six month period ended December 31, 2011 (Expressed in US Dollars) 5 Energizer Resources Inc. (An Exploration Stage Company) Consolidated Balance Sheets (Expressed in US Dollars) December 31, 2011 June 30, 2011 (Unaudited) (Audited) Assets Current Assets: Cash and cash equivalents (note 5) $ $ Dual currency deposits (note 5) - Amounts receivable and prepaid expenses (note 6) Marketable securities Tax credits recoverable Total current assets Equipment (note 4) Total assets $ $ Liabilities and Stockholders’ Equity Liabilities Current Liabilities: Accounts payable and accrued liabilities (note 6) $ $ Derivative liability (note 5) - Total liabilities Stockholders’ Equity Common stock, 350,000,000 shares authorized, $0.001 par value, 153,697,178 issued and outstanding (June 30, 2011 - 146,197,178) (note 8) Additional paid-in capital Donated capital Accumulated comprehensive loss ) ) Accumulated deficit during exploration stage ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated unaudited interim financial statements. 6 Energizer Resources Inc. (An Exploration Stage Company) Consolidated Unaudited Interim Statements of Operations and Comprehensive Loss (Expressed in US Dollars) March 1, 2004 For the six months For the three months (date of inception) to ended December 31, ended December 31, December 31, 2011 Revenues $
